*395Judgment, Supreme Court, New York County (Joan A. Madden, J.), entered October 4, 2004, in an action to abate a nuisance caused by a chimney, inter alia, awarding plaintiff damages for, inter alia, the cost of demolishing the chimney and associated architect, expediter and city agency approval fees, unanimously affirmed, with costs.
The issue of whether the chimney, which is attached to plaintiffs as well as defendant’s building, should be demolished or merely put out of use was thoroughly explored at the inquest. The inquest court’s finding is amply supported by expert testimony and should not be disturbed (see Thoreson v Penthouse Intl., 80 NY2d 490, 495 [1992]). The record clearly demonstrates that in addition to being a nuisance by reason of the moisture seeping through its brick walls and causing damage to the apartments in plaintiffs building, the chimney is also a safety hazard beyond repair by reason of the extreme deterioration of its brick walls. We have considered and rejected defendant’s other contentions. Concur—Buckley, P.J., Saxe, Marlow, Ellerin and Williams, JJ.